Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to application filed on 04/21/2021. By this application,
Claim 2 is canceled.
Claims 1, 5, 6, 9, 11-12, 15-16, and 18-21 have been amended.
Claims 1 and 3-21 are pending.

Claim Rejections - 35 USC § 112
The rejection are withdrawn.

Allowable Subject Matter
	Withdrawn.

Claim Objections 
	The objection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12, 15-16, and 21 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0108131, hereafter Lee), in view of Byun et al. (US 2020/0320008, hereafter Byun I)
	With respect to independent claim 1, Lee recites
A system, comprising: (fig. 5 and relevant texts)
a host device comprising a host processor and a group of volatile memory cells; and (disclosing  host device #50 comprising a host processor #52 and a RAM #56 comprising volatile memory cells (fig. 5 and relevant texts))
a storage system comprising a group of non-volatile memory cells and control circuitry, (disclosing a memory device #100 comprising a memory controller #110 and a nonvolatile memory #120 comprising a group of nonvolatile memory cells (fig. 5 and relevant texts))
wherein the control circuitry is configured to maintain, in a first-level logical-to-physical (L2P) table on the storage system, a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the group of non-volatile memory cells, and (disclosing the memory controller maintains a global L2P mapping table #201 in the nonvolatile memory. The global L2P table comprises mapping between logical addresses and physical addresses of data stored on the nonvolatile memory elements of the memory device #100, and is considered as a first-level logical-to-physical (L2P) table on the storage system  (para 0026; figs. 2-3 and relevant texts. See also abstract; paras 0028 and 0044; fig. 5; see also paras 0028-0031)
to provide first-level L2P table information to the host device over a communication interface, (disclosing the memory controller #110 may provide the set of internal mapping information to the host device #50 over the transmission interface #118 (fig. 1 and relevant texts), where the set of internal mapping information may comprise a copy of a set of local L2P address mapping tables (para 0029) of the global L2P address mapping table #201 (para 0026))
wherein the host processor is configured to receive the first-level L2P table Information from the storage system over the communication interface, and to maintain a host L2P table on the host device using the received first-level L2P table information, and (disclosing the host device receives the copy of the set of internal mapping information over the transmission 
wherein the host processor is configured to provide a read command to the storage system for first data associated with a first LBA and a host L2P entry associated with the first data, the host L2P entry comprising: (disclosing receiving host command a read command for target data associated with logical address REQUEST_LBA and a portion of the HOI including the set of L2P address mapping information together with the L2P-table index of the target data (para 0040; see also fig. 6 and relevant texts; see also para 0010). An entry of the portion of the HOI in the buffer #214 may be considered as a host entry associated with the target data)
a physical address of the first LBA on the storage system according to the host L2P table; and (disclosing the HOI entry comprises an L2P mapping of the mapping information (IM) in the buffer #213. The L2P mapping includes the mapping between the logical address REQUEST_LBA and a physical address based on the HOI table)
a physical address of a portion of a L2P table on the storage system associated with the first LBA according to the host L2P table, (disclosing the L2P-table index in the buffer #214 represents a physical address that points toward the location of the L2P table on the memory device (paras 0026 and 0028). The L2P table is associated with the request LBA from the host HOI table (figs. 2 and 5 and relevant texts)) 
wherein the control circuitry is configured to maintain, in a second-level L2P table on the storage system, (the disclosure of “the memory controller 110 may store (e.g. load) at least a relationship between the first LBA and the physical address of the portion of the host L2P table associated with the first LBA, (the L2P-table index of the second-level L2P table above includes the physical address, which “pointing toward the location where this local L2P address mapping table is stored” (para 0030). Since a copy of this local L2P address mapping table was previously sent to the host, and the host uses the received local L2P address mapping table for the memory access by sending the host-owned information (HOI) to the memory controller (para 0035). That suggests that the L2P-table index and the L2P table loaded from the NV memory #120 into the index table #212 may store a relationship between the first LBA and the L2P-table index of the HOI; therefore, the L2P-table index of the HOI may be considered as a physical address of the host L2P table associated with the first LBA. 
Referring to figure 2 of the drawings of the current application: the host L2P entry #203 comprises a “L2P CHUNK PA” pointing to a location of the mapping table #204, in the system table block #202; and this “L2P CHUNK PA” is the claimed “physical address of the host L2P table associated with the first LBA”. The L2P-table index of the HOI in buffer #214 may be considered as the “L2P CHUNK PA”. An entry of table #205 is pointing to the location of the 
wherein the control circuitry is configured to receive the read command associated with the first LBA and the host L2P entry, and (disclosing receiving host command a read command for target data associated with logical address REQUEST_LBA and a portion of the HOI including the set of L2P address mapping information together with the L2P-table index of the target data (para 0040; see also fig. 6 and relevant texts). The L2P-table index includes the physical address of the mapping information)
wherein the control circuitry is configured to check the physical address of the first LBA from the host L2P entry (disclosing the memory controller #110 checks “whether the L2P-table index in the host-owned information buffer 214 is the same as the correct L2P-table index mentioned above” (para 0036)) using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table. (the checking is performed by comparing the L2P table index of the host’s HOI in buffer #214 and the correct L2P-table index in the buffer #212 (para 0036)
Lee recites
to check the physical address of the first LBA from the host L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table
But Lee does not explicitly recite
to validate the physical address of the first LBA from the host L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table
However, Byun I discloses a method for validating a physical address PBA5 associated with the host LBA5 based on the old map information #706 (para 0138) stored in memory system #110 (para 0135). The map information #706 may be considered as a second-level L2P table.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for managing access to flash memory of Lee, to include the method for validating physical address of Byun I. Therefore, the combination discloses to validate the physical address of the first LBA from the host L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table. The person of ordinary skill in the art would have been motivated to apply the modification for improving the operation performance of the memory system (Byun I, para 0066))

	Claim 2: canceled.

With respect to independent claim 9, Lee recites
A system, comprising: a storage system comprising a group of non-volatile memory cells and control circuitry, wherein the control circuitry is configured to maintain, in a first-level logical-to-physical (L2P) table on the storage system, a relationship between a logical block address (LBA) and a physical address (PA) of data stored on the group of non-volatile memory cells, and to provide first-level L2P table information to a host device over a communication interface, wherein the control circuitry is configured to receive a read command from a host processor of the host device for first data associated with a first LBA and a host L2P entry associated with the first data, the host L2P entry comprising: a physical address of the first LBA on the storage system according to a host L2P table; and a physical address of a portion of the first-level L2P table on the storage system associated with the first LBA according to the host L2P table, (similar rejection for claim 1 is applied, mutatis mutandis, to claim 9) wherein the control circuitry is configured to maintain, in a second-level L2P table on the storage system, a relationship between the first LBA and the physical address of portion of the host L2P table, and (disclosing the memory controller #110 maintains and validates relationship between the physical address of the L2P table indexed by the L2P-table index of the index table #212 stored in RAM #116 of the memory device #100 with a host HOI table stored in buffer #214 of RAM #116 (figs. 5-6 and relevant texts); where the host HOI table stored in buffer #214 is considered as a second-level L2P table)
wherein the control circuitry is configured to validate the physical address of the first LBA from the host L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table. (fig. 6, steps #510, #512, and #513, and relevant texts; see also fig. 5 and relevant texts)

With respect to independent claim 12, Lee recites
A method, comprising: (abstract)
maintaining a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a group of non-volatile memory cells of a storage system in a first-level logical-to-physical (L2P) table on the storage system using control circuitry of the storage system; providing, using the control circuitry, first-level L2P table information to a host device over a communication interface; receiving a read command from a host processor of the host device for first data associated with a first LBA and a host L2P entry associated with the first data, the host L2P entry comprising: a physical address of the first LBA on the storage system according to a host L2P table; and a physical address of a portion of the first-level L2P table on the storage system associated with the first LBA; maintaining a relationship between the first LBA and the physical address of the portion of the host L2P table associated with the first LBA in a second-level L2P table; and validating the physical address of the first LBA from the host L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table. (similar rejection for claims 1 and 9 are applied, mutatis mutandis, to claim 12)

With respect to independent claim 15, Lee recites
A method, comprising: (abstract)
maintaining, using control circuitry of a storage system, a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a group of non-volatile memory cells of the storage system in a first-level logical-to-physical (L2P) table on the storage system; providing, using the control circuitry, first-level L2P table information to the host device over a communication interface; receiving, at a host processor of a host device, first-level L2P table information from a storage system over a communication interface; maintaining, using the host processor, a host L2P table on the host device using the received first-level L2P table information; and providing, using the host processor, a read command to the storage system for first data associated with a first LBA and a host L2P entry associated with the first data, the host L2P entry comprising: a physical address of the first LBA on the storage system according to the host L2P table; and a physical address of a portion of the first-level L2P table on the storage system associated with the first LBA according to the host L2P table; maintaining, using the control circuitry, a relationship between the first LBA and the physical address of the portion of the host L2P table associated with the first LBA in a second-level L2P table; receiving, using the control circuitry, the read command associated with the first LBA and the host L2P entry; and validating, using the control circuitry, the physical address of the first LBA from the host L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table. (similar rejection for claims 1 and 9 are applied, mutatis mutandis, to claim 15)

With respect to independent claim 16, Lee recites
At least one non-transitory device-readable storage medium comprising instructions that, when executed by control circuitry of a storage system, cause the storage system to perform operations comprising: (disclosing the memory controller comprises a ROM 112M, considered as a non-transitory device-readable storage medium, storing program code #112C to be executed by the memory controller to perform the following operations (para 0023))
maintain a relationship between a logical block address (LBA) and a physical address (PA) of data stored on a group of non-volatile memory cells of a storage system in a first-level logical-to-physical (L2P) table on the storage system; provide first-level L2P table information to a host device over a communication interface; receive a read command from a host processor of the host device for first data associated with a first LBA and a host L2P entry associated with the first data, the host L2P entry comprising: a physical address of the first LBA on the storage system according to a host L2P table; and a physical address of a portion of the first-level L2P table on the storage system associated with the first LBA according to the host L2P table, maintain a relationship between the first LBA and the physical address of the portion of the host L2P table associated with the first LBA in a second-level L2P table; 
and validate the physical address of the first LBA from the host L2P entry using the physical address of the portion of the host L2P table associated with the first LBA and the second-level L2P table. (similar rejection for claims 1 and 9 are applied, mutatis mutandis, to claim 16)

With respect to claim 21, the combination of Lee and Byun I recites
The method of claim 15, wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, wherein the method comprises: (similar rejection for claim 3 is applied, mutatis mutandis, to claim 21)
maintaining, using the control circuitry, a bitmap of validity of the multiple clusters on a first group of volatile memory cells of the storage system; (similar rejection for claim 3 is applied, mutatis mutandis, to claim 21)
assigning, using the control circuitry, a cluster as invalid in response to a detected low-power state of the storage system without a subsequent write or update of a portion of the bitmap associated with the cluster. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 21)
determining, using the control circuitry and in response to the received read command, the validity of the cluster associated with the first LBA and the host L2P entry; (similar rejection for claim 1 is applied, mutatis mutandis, to claim 21)
determining, using the control circuitry and if the cluster associated with the first LBA and the host L2P entry is determined as invalid, (Byun, para 0138) a match of the physical address of the portion of the host L2P table associated with the first LBA and the physical address of the L2P table on the storage system stored in the second-level L2P table; and (Byun, disclosing in response to a match between the physical address PBA5 of the host mapping information #106 and mapping information #706, the memory system invalidates the physical address PBA5 in the old map information #706 (paras 0138, 0097, and 0113-0114))
assigning, using the control circuitry and if the physical address of the portion of the host L2P table associated with the first LBA matches the physical address of the L2P table on the storage system stored in the second-level L2P table, each cluster associated with the portion of the host L2P table as valid associated with the host L2P entry as valid. (Byun, disclosing in response to a match for physical address PBA5, associated with the host logical  

Claim 3 is rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0108131, hereafter Lee), in view of Byun et al. (US 2020/0320008, hereafter Byun I, as applied to claim 1 above, in view of Byun (US 2016/0078946, hereafter Byun II)
With respect to claim 3, Lee recites
The system of claim 1, wherein the storage system comprises a first group of volatile memory cells, (disclosing RAM #116, which is a volatile memory comprising a plurality of groups of volatile memory cells (fig. 5 and relevant texts)) 
wherein the group of non-volatile memory cells are organized into sub-
regions, (the nonvolatile memory cells of nonvolatile memory #120 is organized into a plurality nonvolatile memory blocks each considered as a sub-region (fig. 5 and relevant texts))
the sub-regions organized into multiple clusters of physical addresses, and (disclosing each of the nonvolatile memory elements comprises multiple blocks of memory pages, where each memory page may have a physical address; and thereby, the multiple pages may be considered as multiple clusters having respective physical addresses (para 0024)) wherein the control circuitry is configured to maintain a volatile memory for managing access to the multiple clusters on the first group of volatile memory cells. (disclosing the memory controller #110 
The combination of Lee and Byun I recites
the control circuitry is configured to maintain a volatile memory for managing access to the multiple clusters on the first group of volatile memory cells
But the combination of Lee and Byun I does not explicitly recite
the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells
However, Byun II discloses a bitmap stored in a SRAM or DRAM for checking bad word lines zones (para 0053 and 0125) of flash memory #150 (para 0044), analogous to what has been done by Lee.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for managing access to flash memory of the combination of Lee and Byun I, to include the method of bitmap of Byun II. Therefore, the combination discloses to the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells. The person of ordinary skill in the art would have been motivated to apply the modification for efficiently managing bad blocks of a memory device; and thereby, improved data integrity and reliability (Byun II, para 0007))

With respect to claim 5, the combination of Lee, Byun I, and Byun II recites
The system of claim 3, wherein, in response to the received read command, the control circuitry is configured to determine the validity of the cluster associated with the first LBA and the host L2P entry, (similar rejection for claim 3 is applied, mutatis mutandis, to claim 5)
wherein, if the cluster associated with the first LBA and the host L2P entry is determined as invalid, (See the rejection for claim 1 above; Lee, para 0036; Byun I, disclosing determining the memory portion associated with physical address PBA5 is invalid (para 0138)) the control circuitry is configured to determine a match of the physical address of the portion of the host L2P table associated with the first LBA and the physical address of the L2P table on the storage system stored in the second-level L2P table, and (See the rejection for claim 1 above; Lee, para 0036; Byun I, disclosing a match between the host physical address PBA5 and a physical address in the old map information #706 (para 0138)) 
wherein, if the physical address of the portion of the host L2P table associated with the first LBA matches the physical address of the L2P table on the storage system stored in the second-level L2P table, (Lee, para 0036; Byun I, disclosing there is a match between the host physical address PBA5 with a physical address in the old map information #706 (para 0138)) the control circuitry is configured to assign the cluster associated with the first LBA and the host L2P entry as valid. (Lee, para 0036; Byun I, disclosing assigning the cluster, associated with the physical address PBA7, to the LBA5 of an entry of the host map information (para 0138; see also paras 0139-0141). The update to the host map information suggests that the assignment is valid (see also para 0146; figs. 6A-6E and relevant texts))

With respect to claim 6, the combination of Lee, Byun I, and Byun II recites
The system of claim 5, wherein, if the physical address of the portion of the host L2P table associated with the first LBA matches the physical address of the first-level L2P table on the storage system stored in the second-level L2P table, (Lee, para 0036; see the rejection for claim 5) the control circuitry is configured to assign each cluster associated with the portion of the host L2P table as valid associated with the host L2P entry as valid. (Byun I, disclosing mapping physical address PBA7, associated with a respective memory portion, to the host logical address LBA5, and then updating the host map information with the mapping (paras 0138-0141 and 0114); and that suggests that Byun II assigns each memory portion associated with the portion of the host map information as valid associated with a host L2P entry, associated with the LBA5, as valid)

Claims 4, 10, 13, and 17 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2019/0108131, hereafter Lee), in view of Byun et al. (US 2020/0320008, hereafter Byun I, and in view of Byun (US 2016/0078946, hereafter Byun II), as applied to claims 3 and 16 above, in view of OH et al. (US 2011/0072188, hereafter OH)
With respect to claim 4, the combination of Lee and Byun recites
The system of claim 3, wherein the control circuit is configured to maintain a bitmap according to the usage of clusters of the memory. (see the rejection for claim 3)
The combination of Lee, Byun I, and Byun II recites
to maintain a bitmap according to the usage of clusters of the memory
But the combination of Lee, Byun I, and Byun II does not explicitly recite
to assign a cluster as invalid in response to a detected low-power state of the storage system without a subsequent write or update of a portion of the bitmap associated with the cluster
However, OH recites a method for invalidating a storage area(s) in response to detecting an idle state of the SSD #1000 based on read first bitmap data #1450 and the addresses stored in the write map data #1271, and the invalidation is carried out without performing a subsequent write or update of a portion of the bitmap associated with the storage area (para 0177; fig. 25 and relevant texts). Thus, this method is analogous to what has been done by the combination.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for maintaining the bitmap of the combination of Lee, Byun I, and Byun II, to include the method for invalidating storage areas of OH. Therefore, the combination discloses to assign a cluster as invalid in response to a detected low-power state of the storage system without a subsequent write or update of a portion of the bitmap associated with the cluster. The person of ordinary skill in the art would have been motivated to apply the modification for improving the reliability of SSD systems (OH, paras 0212 and 0214))

With respect to claim 10, the combination of Lee, Byun I, Byun II, and OH recites
The system of claim 9, wherein the storage system comprises a first group of volatile memory cells, wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple dusters of physical addresses, wherein the control circuitry is configured to maintain a bitmap of validity of the multiple clusters on the first group of volatile memory cells, and wherein the control circuit is configured to assign a cluster as invalid in response to a detected low-power state of the storage system without a subsequent write or update of a portion of the bitmap associated with the cluster. (similar rejection for claim 4 is applied, mutatis mutandis, to claim 10)

With respect to claim 11, the combination of Lee, Byun I, Byun II, and OH recites
The system of claim 10, wherein, in response to the received read command, the control circuitry is configured to determine the validity of the cluster associated with the first LBA and the host L2P entry, wherein, if the cluster associated with the first LBA and the host L2P entry is determined as invalid, the control circuitry is configured to determine a match of the physical address of the portion of the host L2P table associated with the first LBA and the physical address of the L2P table on the storage system stored in the second-level L2P table, and wherein, if the physical address of the portion of the host L2P table associated with the first LBA matches the physical address of the L2P table on the storage system stored in the second-level L2P table, the control circuitry is configured to assign each cluster associated with the portion of the host L2P table as valid associated with the host L2P entry as valid. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 11)

With respect to claim 13, the combination of Lee, Byun I, Byun II, and OH recites
The method of claim 12, wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, wherein the method comprises: maintaining, using the control circuitry, a bitmap of validity of the multiple clusters on a first group of volatile memory cells of the storage system; and assigning, using the control circuitry, a cluster as invalid in response to a detected low-power state of the storage system without a subsequent write or update of a portion of the bitmap associated with the cluster. (similar rejection for claims 3-4 are applied, mutatis mutandis, to claim 13)

With respect to claim 14, the combination of Lee, Byun I, Byun II, and OH recites
The method of claim 13, comprising: determining, using the control circuitry and in response to the received read command, the validity of the cluster associated with the first LBA and the host L2P entry; determining, using the control circuitry and if the cluster associated with the first LBA and the host L2P entry is determined as invalid, a match of the physical address of the portion of the host L2P table associated with the first LBA and the physical address of the L2P table on the storage system stored in the second-level L2P table; and assigning, using the control circuitry and if the physical address of the portion of the host L2P table associated with the first LBA matches the physical address of the L2P table on the storage system stored in the second-level L2P table, each cluster associated with the portion of the host L2P table as valid associated with the host L2P entry as valid. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 14)

With respect to claim 17, the combination of Lee, Byun I, Byun II, and OH recites
The at least one device-readable storage medium of claim 16, wherein the group of non-volatile memory cells are organized into sub-regions, the sub-regions organized into multiple clusters of physical addresses, (Lee, disclosing memory cells (para 0004) organized into blocks, and each block includes a plurality of pages (fig. 3 and relevant texts); OH, disclosing a SSD, which may comprise one or more flash memory devices each is assumed to include a plurality of memory cells (para 0002-0004); and the memory cells are organized into storage areas considered as sub-regions; where the storage areas organized into a plurality of pages or clusters (para 0104))
wherein the instructions that, when executed by the control circuitry of the storage system, cause the storage system to perform operations comprise: maintaining a bitmap of validity of the multiple clusters on a first, group of volatile memory cells of the storage system; and assigning a cluster as invalid in response to a detected low-power state of the storage system without a subsequent write or update of a portion of the bitmap associated with the cluster. (similar rejection for claims 3-4 are applied, mutatis mutandis, to claim 17)

With respect to claim 18, the combination of Lee, Byun I, and Byun II recites
The at least one device-readable storage medium of claim 16, wherein the instructions that, when executed by the control circuitry of the storage system, cause the storage system to perform operations comprising: determine, in response to the received read command, the validity of the cluster associated with the first LBA and the host L2P entry; determine, if the cluster associated with the first LBA and the host L2P entry is determined as invalid, a match of the physical address of the portion of the host L2P table associated with the first LBA and the physical address of the first-level L2P table on the storage system stored in the second-level L2P table, and assign, if the physical address of the portion of the host L2P table associated with the first LBA matches the physical address of the first-level L2P table on the storage system stored in the second-level L2P table, the cluster associated with the first LBA and the host L2P entry as valid. (similar rejection for claim 5 is applied, mutatis mutandis, to claim 18)

With respect to claim 19, the combination of Lee, Byun I, and Byun II recites
The at least one device-readable storage medium of claim 18, wherein the instructions that, when executed by the control circuitry of the storage system, cause the storage system to perform operations comprising: assign, if the physical address of the portion of the host L2P table associated with the first LBA matches the physical address of the first-level L2P table on the storage system stored in the second-level L2P table, each cluster associated with the portion of the host L2P table as valid associated with the host L2P entry as valid. (similar rejection for claim 6 is applied, mutatis mutandis, to claim 19)

Claim 7 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2019/0108131, hereafter Lee), in view of Byun et al. (US 2020/0320008, hereafter Byun I, and in view of Byun (US 2016/0078946, hereafter Byun II), as applied to claim 3 above, in view of Shin et al. (US 2019/0121540, hereafter Shin)
With respect to claim 7, Lee recites
The system of claim 3, wherein the communication interface includes a universal flash storage (UFS) interface, (disclosing the interface #118 may conform to Universal Flash Storage (UFS) specification (para 0023); and that suggests that the interface #118 may function as an UFS interface)
wherein the storage system includes a UFS device, (disclosing the memory device #100 comprising the memory #120 (fig. 5) may be a flash memory considered as a UFS device (para 0022))
wherein the host device includes a function to communicate via a UFS interface, (the disclosure of the host device #50 sending command and data to and receiving data from the memory device #100 (fig. 5 and relevant texts) suggests that the host device comprises a function to communicate with the memory device #100 via the UFS interface)
wherein the portion of the host L2P table includes an L2P chunk, and (disclosing the HOI table is organized into a multiple portions or chunks, each chunk comprises at least a L2P-table index and a set of L2P address mapping information (MI) (fig. 5 and relevant texts))
wherein each sub-region is organized into multiple chunks, each chunk representing multiple clusters.  (disclosing each of the nonvolatile memory elements comprises multiple blocks of memory pages, where each memory page may have a physical address; and thereby, the multiple pages may be considered as multiple clusters having respective physical addresses (para 0024))
Lee recites
the host device includes a function to communicate via a UFS interface
Lee does not explicitly recite
the host device includes a UFS host device
However, Shin discloses a UFS host comprising a UFS host controller sending to and receiving from a UFS device comprising flash memory (fig. 1 and relevant texts), analogous to what has been done by Lee.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the host device of Lee, to include the UFS host controller of Shin. Therefore, the combination discloses the host device includes a UFS host device. The person of ordinary skill in the art would have been motivated to apply the modification for conforming to Universal Flash Storage (UFS) specification; and thereby, improving performance of memory operations in the UFS environment)

Claims 8 and 20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2019/0108131, hereafter Lee), in view of Byun et al. (US 2020/0320008, hereafter Byun I, and in view of Byun (US 2016/0078946, hereafter Byun II), as applied to claims 1 and 18 above, in view of Marukame et al. (US 2013/0250686, hereafter Marukame)
With respect to claim 8, Lee recites
The system of claim 1, wherein the host L2P entry associated with the first data comprises 8 bytes, wherein the physical address of the first LBA on the storage system according to the host L2P table comprises 4 bytes, and wherein the physical address of a portion of the first-level L2P table on the storage system associated with the first LBA comprises 4 bytes. (according to claim 1, Lee discloses the host L2P; where the disclosure of “the aforementioned at least one portion of the HOI may comprise the set of L2P address 
Lee recites 
the host L2P entry associated with the first data comprises some bits
But Lee does not explicitly recite
the host L2P entry associated with the first data comprises 8 bytes, wherein the physical address of the first LBA on the storage system according to the host L2P table comprises 4 bytes, and wherein the physical address of a portion of the L2P table on the storage system associated with the first LBA comprises 4 bytes
However, Marukame discloses each entry of a L2P table #132a comprises 8 bytes, including 4 bytes of logical address and 4 bytes of corresponding physical address (para 0116; fig. 5), analogous to what has been done by Lee.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the host L2P table of Lee, to include the L2P table of Marukame. Therefore, the combination discloses the host L2P entry associated with the first data comprises 8 bytes, wherein the physical address of the first LBA on the storage system according to the host L2P table comprises 4 bytes, and wherein the physical address of a portion of the L2P table on the storage system associated with the first LBA comprises 4 bytes. The person of ordinary skill in the art would have been motivated to apply the modification for specifying the size of the L2P table for particular application, allowing to 

With respect to claim 20, the combination of Lee, Byun I, and Byun II recites
The at least one device-readable storage medium of claim 18, wherein the host L2P entry associated with the first data comprises 8 bytes, wherein the physical address of the first LBA on the storage system according to the host L2P table comprises 4 bytes, and wherein the physical address of a portion of the first-level L2P table on the storage system associated with the first LBA comprises 4 bytes. (similar rejection for claim 8 is applied, mutatis mutandis, to claim 20)

Response to Arguments
Applicant’s arguments, see the Remarks, filed 04/21/2021, with respect to the rejection(s) of claim(s) 1-20 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a revised rejection is made in view of Lee. 

The Rejection of Claims Under 103 (pages 11-15)
	With respect to the argument (page 12):
“First, neither Lee nor Byun disclose a second-level L2P table. The Office Action refers to Lee at FIG. 6, element 211 for such teaching. Applicant traverses. Lee teaches that element 211 is a temporary local L2P address mapping table. Lee at [0027], Such teaching of Lee is not a second-level L2P table on memory device, but an address on the memory device from the host device. Applicant’s claims require the second-level L2P table on the storage system to include a relationship between the first LBA and the physical address of the portion of the host L2P table associated with he first LBA. Lee, and moreover, Byun, both fail to disclose such.”
Response: Examiner respectfully disagrees. Lee teaches:
[0027]: “In addition, the memory controller 110 may store (e.g. load) at least one local L2P address mapping table (e.g. one or more local L2P address mapping tables) of the plurality of local L2P address mapping tables into the RAM 116 as the temporary local L2P address mapping table 211, and maintain (e.g. change and/or update) the temporary local L2P address mapping table 211 according to the usage of the NV memory 120. When needed, the memory controller 110 may update the global L2P address mapping table 201 according to the temporary local L2P address mapping table 211. For better comprehension, multiple boxes labeled "MI" may be illustrated in the temporary local L2P address mapping table 211 to represent multiple sets of L2P address mapping information therein, but the present invention is not limited thereto.”
Referring to figure 2 of Lee, “the multiple boxes MI”, which represent the local L2P address mapping tables, are loaded into RAM #116 from the NV memory #120; and thereby, those “MI” are not from the host device. In addition to the multiple MI (note: MI is mapping information (para 0026; abstract)), the memory controller #110 also store an index table #212 comprising a plurality of L2P-table indexes. Each L2P-tabe index represents a physical address of an L2P table in the global L2P address mapping table #201 in the NV memory #120 (para 0028 and fig. 2). Thereby, the temporary local L2P address mapping table #211 is not and does 

With respect to the argument (page 12):
“The distinction is clearly illustrated in the second element of dependent claim 5, requiring a match of the physical address of the portion of the host L2.P table associated with the first LBA and the physical address of the first-level L2P table on the storage system stored in the second-level L2P table. The second-level L2P table on the storage system must enable such match.”
Response: Applicant’s argument with respect to the rejection(s) of claim(s) 5 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a revised rejection is made in view of Lee. Please refer to the current rejections for claims 1 and 5 above.

With respect to the arguments (page 14):
“Claims 4, 10, 13, and 17 were rejected under 35 U.S.C. § 103 over Lee et al. U.S. 2019/0108131 (herein, “Lee”) as evident by Kim Byung-jun et al. U.S. 2020/0320008 (herein, “Byung”) as evident by Byiin Eu-joon U.S. 2016/0078946 (herein, “Byun 2”) in view of Oh Sang-jin et al. U.S. 2011/0072188 (herein, “Oh”). Applicant traverses.”


With respect to the arguments (page 14):
“Claim 7 was rejected under 35 U.S.C. § 103 over Lee et al. U.S. 2019/0108131 (herein, “Lee”) as evident by Kim Byung-jun et al. U.S. 2020/0320008 (herein, “Byung”) as evident by Byun Eu-joon U.S. 2016/0078946 (herein, “Byun 2”) in view of Shin Hyunsuk et al. U.S. 2019/0121540 (herein, “Shin”). Applicant traverses.”
Response: Applicant’s argument with respect to the rejection(s) of claim(s) 7 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a revised rejection is made in view of Lee. Please refer to the current rejections for claims 1 and 7 above.

With respect to the arguments (page 14):
“Claims 8 and 20 were rejected under 35 U.S.C. § 103 over Lee et ai. U.S. 2019/0108131 (herein, “Lee”) as evident by Kim Byung-jun et ai. U.S. 2020/0320008 (herein, “Byung”) as evident by Byun Eu-joon U.S. 2016/0078946 (herein, “Byun 2”) in view of Marukame Takao U.S. 2013/0250686 (herein, “Marukame”). Applicant traverses.”
Response: Applicant’s argument with respect to the rejection(s) of claim(s) 8 and 20 under AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The 
/TT/
/RYAN BERTRAM/             Primary Examiner, Art Unit 2137